Citation Nr: 1455573	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES
 
1.  Entitlement to service connection for residuals of traumatic brain injury.  

2.  Entitlement to service connection for a right orbit elbow split as secondary to a traumatic brain injury.     



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 2013, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic Virtual VA file.  After this hearing, the Veteran was given 60 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  He submitted an additional lay statement from a friend dated in April 2013.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for depression and anxiety has been raised by the record at the February 2013 travel board hearing (see pages 3, 13-14), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran has not been provided adequate notice for the issue of secondary service connection for a right orbit eyebrow split.  (He has contended this injury occurred post-service when he fell onto a propane canister as the result of disequilibrium from his alleged in-service head injury).  The RO did send the Veteran earlier letters in August 2010 and January 2011 addressing direct service connection, but these letters did not advise him of the evidence necessary to substantiate a claim for secondary service connection.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for this secondary service connection issue. 

Second, the AOJ has not secured the Veteran's service personnel records from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  The Veteran has asserted that he was discharged from active duty as the result of the effects of an alleged in-service head injury.  His service personnel records may be relevant in verifying his alleged in-service injury in the winter of 1973/1974.  See Veteran's September 2010 statement.  

Third, the AOJ should obtain and associate with the claims file any outstanding medical records the Veteran identifies, to include records from any VA healthcare system the Veteran identifies that are dated from March 2011 to the present.  In addition, the Veteran has identified the existence of possible additional VA treatment records not present in the claim folder.  Specifically, the Veteran has stated that he began receiving VA treatment for his alleged head injury residuals in 1974 at the VA Medical Center (VAMC) in Ann Arbor, Michigan.  See February 2013 hearing testimony at pages 3-4, 10-11.  However, the earliest VA treatment records in the claims folder are dated in 1980.  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records from the VAMC in Ann Arbor, Michigan, dated from March 1974 to January 1980. 

Fourth, if any of the additionally evidence secured on remand verifies the occurrence of a head injury during service, the AOJ should schedule the Veteran for a VA examination and opinion to determine if the Veteran currently has any residuals of an in-service traumatic brain injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for secondary service connection for a right orbit eyebrow split.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the right orbit eyebrow split claim on a secondary basis.

2.  The AOJ should contact the NPRC, RMC or any other appropriate location and secure the Veteran's complete service personnel records for his period of active military service with the U.S. Army from January 1973 to March 1974.  (Service personnel records may verify whether or not the Veteran had an in-service traumatic brain injury or was discharged due to such an injury).  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his alleged residuals of a traumatic brain injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA treatment records should also be obtained and associated with the claims file, to include VA medical records from any VA healthcare system the Veteran identifies that are dated from March 2011 to the present, as well as earlier alleged VA treatment records dated from March 1974 to January 1980 from the VAMC in Ann Arbor, Michigan.  See February 2013 hearing testimony at pages 3-4, 10-11.  

4.  After completing the above development, if and only if any of the above evidence verifies the occurrence of a head injury during service, the Veteran should be scheduled for a VA examination with an appropriate clinician to obtain a medical opinion to determine the nature and etiology of any current residuals of a traumatic brain injury.  

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






